TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-09-00608-CV




                                     In re Walter Lee Hall, Jr.




                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              Relator Walter Lee Hall, Jr. has filed a petition for writ of mandamus, complaining

of an order granting summary judgment, signed by the trial court on November 12, 2008. We deny

the petition for writ of mandamus.



                                              __________________________________________

                                              David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Filed: October 21, 2009